DETAILED ACTION

Status of the Application

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to application filed on 12/18/2020. Claims 1-16 and 52-54 are currently pending. Claims of 12/18/2020 are further amended with an examiner’s amendment here as provided below. The examiner’s amendment canceled claim 9 and amended claims 1, 7, 9, 10, 11, 13, 14, 16, and 52. Claims 1-8, 10-16, and 52-54 are allowed.

Allowable Subject Matter

Claims 1-8, 10-16, and 52-54 are allowed.

Reasons for Allowance

Claim amendments filed on 12/18/2020 overcame the rejections under 35 U.S.C.103, and accordingly the rejections have been withdrawn.
Closes prior arts(s) to the claimed invention include(s) Mehring et al. (US 2018/0336515 A1), Butler et al. (US 2017/0270323 A1), Albers et al. (US 2016/0018817 A1), Bledsoe et al. (US 8,786,871 B2), and Lawson et al. (US 2013/0211870 A1). None or the prior art(s) alone or in combination teach(es) the claimed invention as detailed in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via an interview with Yuri Astvatsaturov on 03/18/2021.
Please amend the claims listing dated 12/18/2020 as follows:
(Currently Amended) A system for recording events on a distributed ledger, comprising: a cloud server; a first terminal remote from the cloud server, the first terminal including at least one first terminal processor and an operating system (OS) executing on the at least one first terminal processor; and a data capture device including: a data capture device housing; a data capture assembly positioned at least partially within the data capture device housing, the data capture assembly configured to capture product data associated with products; a ; an enterprise resource planning (ERP) server communicatively coupled to the first terminal; and a merchant ERP application executing partially on the ERP server and partially on the first terminal, the merchant ERP application configured to process the product data associated with the products, wherein the activation of the transmission flag and/or the deactivation of the transmission flag is not controlled by the merchant ERP application.
(Original) The system of claim 1, wherein the product data includes at least one of (i) decoded data associated with a symbology, (ii) payload data associated with a wireless tag, and (iii) event metadata associated with obtaining at least one of the decoded data and the payload data.
(Original) The system of claim 1, wherein the data capture assembly is at least one of an imaging assembly operable to capture image data, a laser assembly operable to capture symbology data, and a wireless tag reader assembly operable to capture wireless tag payload data.
(Original) The system of claim 1, further comprising: a media processing device including: a media processing device housing; a media processing assembly positioned at least partially within the media processing device housing, the media processing assembly configured to process media to impart identifying data thereon; a media processing device communication interface; -4-Attorney Docket No. 152884US01 a media processing device memory including at least one of a third driver and a media processing device firmware; and at least one media processing device processor configured to execute instructions stored in the media processing device memory, wherein: the media processing device is communicatively coupled to the cloud server via the media processing device communication interface, responsive to receiving the at least some of the product data at the cloud server, the cloud server generates a media processing signal based at least in part on the at least some of the product data and transmits the media processing signal to the media 
(Original) The system of claim 4, wherein the at least some of the product data includes a non-unique product-identifier, and wherein the media processing signal includes a unique product-identifier.
(Original) The system of claim 4, wherein responsive to processing the media in accordance with the media processing signal, the instructions stored in the media processing device memory of the media processing device include instructions to transmit an event completion signal through the media processing device communication interface to the cloud server.
(Currently Amended) The system of claim 4, wherein: -5-Attorney Docket No. 152884US01 at least one of (i) the third driver and (ii) the media processing device firmware includes a second transmission flag alternately changeable between an activated state and a deactivated state, responsive to processing the media in accordance with the media processing signal and further responsive to the second transmission flag being in the activated state, the instructions stored in the media processing device memory of the media processing device include instructions to transmit an event completion signal through the media processing device communication interface to the cloud server to be recorded, from the cloud server, to the distributed ledger.
(Original) The system of claim 4, wherein processing the media in accordance with the media processing signal includes at least one of (i) printing a symbol and (ii) encoding a payload in a wireless electronic tag.
(Cancelled)
(Currently Amended) The system of claim 1, further comprising: a merchant ERP application executing at least partially on the first terminal, the merchant ERP application configured to process the product data associated with the products [,]. 
(Currently Amended) The system of claim 1, further comprising: a second terminal remote from the cloud server, the second terminal including at least one second terminal processor and an OS executing on the at least one second terminal processor; and a second data capture device including: a second data capture device housing; a second data capture assembly positioned at least partially within the second data capture device housing, the second data capture assembly configured to capture a second product data associated with the products; a second data capture device communication interface; a second data capture device memory including at least one of a fourth driver and a second data capture device firmware; and at least one second data capture device processor configured to execute instructions stored in the second data capture device memory, wherein: the second data capture device is communicatively coupled to the second terminal via the second data capture device communication interface, the instructions stored in the second data capture device memory of the second data capture device include instructions to transmit the second product data through the second data capture device communication interface, the second terminal further includes a fifth driver configured to enable the OS executing on the the activated state and the deactivated state, the activated state causing at least some of the second product data to be transmitted to the cloud server, -7-Attorney Docket No. 152884US01 upon at least a portion of the at least some of the second product data satisfying a second predetermined recordation condition, the at least a portion of the at least some of the second product data transmitted to the cloud server is caused to be recorded, from the cloud server, to the distributed ledger, the cloud server is a multi-merchant server configured to be connected to by multiple merchants, the first terminal is associated with a first merchant, the second terminal is associated with a second merchant, and the first terminal accepts the product data earlier in time than the second terminal accepts the second product data.
(Original) The system of claim 11, wherein at least one of (i) the at least a portion of the at least some of the product data and (ii) the at least a portion of the at least some of the second product data is augmented with metadata prior to or during recordation to the distributed ledger.
(Currently Amended) The system of claim 12, wherein the metadata is associated with at least one of (i) an expected product dispatch time, (ii) an actual product dispatch time, (iii) an expected product delivery time, (iv) an actual product a geographic location of product at time of product data capture.
(Currently Amended) The system of claim 13, wherein: the distributed ledger includes a plurality of evaluation conditions, a product is transmitted from a first location associated with the first merchant to a second location associated with the second merchant, a first metadata is captured at the first location, a second metadata is captured at the second location, -8-Attorney Docket No. 152884US01 each of the first metadata and the second metadata is evaluated against the plurality of evaluation conditions, and a register is generated based at least in part on results of evaluating the each of the first metadata and the second metadata against the plurality of evaluation conditions.
(Original) The system of claim 1, wherein the first terminal further includes a product processing application executing above the OS, and wherein the second driver (i) transmits the product data to the OS and (ii) transmits the at least some of the product data to the cloud server.
(Currently Amended) The system of claim 1, wherein the at least a portion of the at least some of the product data is checked against the predetermined recordation condition in at least one of (i) the data capture device, (ii) the second driver, and (iii) the cloud server.
17-15. (Cancelled)
(Currently Amended) A data processing device operable to transmit data for recordation on a distributed ledger, comprising: a data processing device housing; a data processing assembly positioned at least partially within the data ; an enterprise resource planning (ERP) server communicatively coupled to the first terminal; and a merchant ERP application executing partially on the ERP server and partially on the first terminal, the merchant ERP application configured to process the product data associated with the products, wherein the activation of the transmission flag and/or the deactivation of the transmission flag is not controlled by the merchant ERP application.
(Previously Presented) The system of claim 1, wherein the signal is received from the cloud server in response to an entity controlling the first terminal 
(Previously Presented) The system of claim 1, wherein the activation of the transmission flag and/or the deactivation of the transmission flag is not controllable by an application executing on the first terminal or the data capture device.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571) 272-3605.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





Sincerely,
/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624